Order entered March 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00823-CR

                        DARIUS LASHAWN WILSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-81335-2011

                                         ORDER
       The Court REINSTATES the appeal.

       On January 15, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We have now received appellant’s motion to dismiss the

appeal. Accordingly, we conclude findings are no longer necessary and we VACATE the

January 15, 2015 order requiring findings. We will dispose of the motion to dismiss the appeal

in due course.

                                                    /s/   ADA BROWN
                                                          JUSTICE